Nichols, Justice.
This appeal was docketed in this court on May 11, 1971. The enumeration of errors was not filed until June 2, 1971. Under rules 14 and 20, in effect at the time the case was docketed in the court, the failure to file the enumeration of errors within 20 days after the case was docketed may be deemed as a failure to perfect the appeal. The appellants having failed to perfect the appeal and no providential cause having been shown for such failure, it is ordered that the appeal be and the same is dismissed. See Smith v. Bloodworth, 225 Ga. 608 (170 SE2d 429); Carson v. Carson, 225 Ga. 59 (165 SE2d 846), and citations.

Appeal dismissed.


All the Justices concur.

Earl B. Self, District Attorney, William Ralph Hill, Jr., Arthur K. Bolton, Attorney General, Harold N. Hill, Jr., Executive Assistant Attorney General, Courtney Wilder Stanton, Mathew Robins, Assistant Attorneys General, for appellee.